THE COURT.
The defendant was convicted in the superior court of Yolo County of a felony, to wit, the crime of committing certain lewd and lascivious acts upon and with the body of a certain female child under the age of fourteen years.
[1] The transcript on appeal was filed in this court January 14, 1927. No brief has been filed in behalf of appellant. The cause was regularly placed on the March calendar for oral argument. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.